DETAILED ACTION

This Office action is a reply to the amendment filed on 2/25/2022. Currently, claims 1-4, 6-9, 11-14 and 17-22 are pending. Claims 5, 10 and 15-16 have been cancelled. No claims have been withdrawn. New claims 21-22 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 2/14/2022 and 2/25/2022 have been entered.
 
Information Disclosure Statement
The IDS filed on 2/25/2022 is being considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21, “wherein the recycled materials of the core include cardboard” is new matter because the limitation was not previously defined in applicant’s specification or claims, and was not previously shown in applicant’s drawings. Nowhere did applicant’s disclosure previously recite the recycled materials including cardboard. See also claim 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6, 8, 11-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (20160010336) in view of Hunter, Jr. (US 7168221) (‘Hunter’) and further in view of Peng (US 20140072808).
Claim 1, Kelly teaches a roof system, comprising:
a roof deck (22; Fig. 4);
a layer of weighted cover board 64 disposed upwardly adjacent and in direct contact with an upper surface of the roof deck ([0023]; Fig. 4), the layer of weighted cover board formed from a composite material that is moisture resistant and mold resistant (cement board is moisture and mold resistant; [0023]; Fig. 4);
a waterproofing membrane 42 positioned at an uppermost surface of the roof system (Fig. 4); and
a layer of insulation 28 positioned above an upper surface of the layer of weighted cover board (Fig. 4).
Although, Kelly teaches using fasteners to couple the layer of weighted cover board to the roof deck ([0023]; Fig. 4), Kelly does not teach coupling the layer of weighted cover board to the roof deck with adhesive, the cover board having a solid core formed from composite material including recycled materials, a plurality of joints being formed between adjacent panels of the plurality of panels of weighted cover board, and sealing the plurality of joints with a sealant, the sealant being configured to waterproof said plurality of joints, the sealant and the adhesive being an identical material.
However, Hunter teaches a roof system, comprising applying an adhesive 17 to a roof deck 16, the layer of weighted cover board including a plurality of panels of weighted cover board (X, Y; Fig. 5), wherein a plurality of joints 7 is formed between adjacent panels of the plurality of panels of weighted cover board (Figs. 1, 4 and 5), such that the adhesive couples the layer of weighted cover board to the roof deck (col. 
Further, Peng teaches a layer of weighted cover board comprising a panel of weighted cover board having a solid core formed from a composite material ([0038]; Fig. 2) that is moisture resistant and mold resistant (under the basic properties of materials, the polymer materials of Peng are moisture resistant and mold resistant [0038]), the composite material including recycled materials [0038]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming each of the plurality of panels of weighted cover board having a core formed from a composite material including recycled materials, with the reasonable expectation of utilizing known materials and methods to form the roof system, with no respective change in function, since such a modification would have involved a mere change in known materials. The prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 2, as modified above, the combination of Kelly, Hunter and Peng teaches all the limitations of claim 1, and further teaches wherein the adhesive is one of a silicone roof coating and a urethane adhesive (urethane adhesive col. 4, lines 9-11).  
Claim 3, Kelly further teaches wherein the roof deck comprises a plurality of fluted panels ([0023]; Fig. 4) arranged in an overlapping relationship (Fig. 4), each of the plurality of fluted panels having at least one upper flute (62 upper; Fig. 4) and at least one lower flute (62 lower; Fig. 4).
Claims 3-4, Kelly, Hunter and Peng teach all the limitations of claim 1 as above. Kelly further teaches the upper surface of the at least one upper flute of each of the plurality of fluted panels being connected to the layer of weighted cover board. Kelly does not teach applying adhesive. However, Hunter further teaches [claim 13] wherein 
	Claim 6, Kelly further teaches a plurality of fasteners coupling the weighted cover board to the roof deck ([0023]; Fig. 4).
	Claim 8, Kelly further teaches wherein the plurality of fasteners extend through the at least one upper flute of the plurality of fluted panels (Fig. 4).  
Claim 11, Kelly teaches a method of forming a roof system, comprising:
installing a roof deck (22; Fig. 4), the roof deck comprising a plurality of fluted panels arranged in an overlapping relationship [0023], each of the plurality of fluted panels having at least one upper flute (62 upper; Fig. 4) and at least one lower flute (62 lower; Fig. 4);
a layer of weighted cover board (64; [0023]; Fig. 4) wherein the layer of weighted cover board formed from a composite material that is moisture resistant and mold resistant (cement board is moisture and mold resistant; [0023]);
positioning the layer of weighted cover board upwardly adjacent and in direct contact with a surface of the at least one upper flute of the roof deck (Fig. 4);
installing a layer of insulation 28 at a position above an upper surface of the layer 
installing a waterproofing membrane 42 at an uppermost surface of the roof system (Fig. 4).
Although, Kelly teaches using fasteners to couple the layer of weighted cover board to the roof deck ([0023]; Fig. 4), Kelly does not teach coupling the layer of weighted cover board to the roof deck with adhesive, the weighted cover board having a solid core formed from a composite material including recycled materials, a plurality of joints being formed between adjacent panels of the plurality of panels of weighted cover board, and sealing the plurality of joints with a sealant, the sealant being configured to waterproof said plurality of joints, the sealant and the adhesive being an identical material.
However, Hunter teaches a method of forming a roof system, comprising applying an adhesive 17 to at least one of a roof deck 16 and a layer of weighted cover board 20, the layer of weighted cover board including a plurality of panels of weighted cover board (X, Y; Fig. 5), wherein a plurality of joints 7 is formed between adjacent panels of the plurality of panels of weighted cover board (Figs. 1, 4 and 5), such that the adhesive couples the layer of weighted cover board to the roof deck (col. 4, lines 9-18; Fig. 5), and sealing the plurality of joints with a sealant (17, which seeps into joints; col. 4, lines 9-18; Fig. 5), the sealant being configured to waterproof said plurality of joints (col. 3, lines 35-36), the sealant and the adhesive being an identical material (col. 4, lines 9-18; Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try applying an adhesive to at least one of the roof deck and a layer of weighted cover board, the layer of weighted cover board including a plurality of 
Further, Peng teaches a method of forming a roof system comprising a layer of weighted cover board comprising a panel of weighted cover board having a solid core formed from a composite material ([0038]; Fig. 2) that is moisture resistant and mold resistant (under the basic properties of materials, the polymer materials of Peng are moisture resistant and mold resistant [0038]), the composite material including recycled materials [0038]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming each of the plurality of panels of weighted cover board having a core formed from a composite material including recycled materials, with the reasonable expectation of utilizing known materials and methods to form the roof system, with no respective change in function, since such a modification would have involved a mere change in known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a 
	Claim 12, as modified above, the combination of Kelly, Hunter and Peng teaches all the limitations of claim 11, and further teaches wherein the adhesive is one of a silicone roof coating and a urethane adhesive (urethane adhesive col. 4, lines 9-11).  
	Claims 13-14, Kelly, Hunter and Peng teach all the limitations of claim 11 as above. Kelly further teaches the upper surface of the at least one upper flute of each of the plurality of fluted panels being connected to the layer of weighted cover board. Kelly does not teach applying adhesive. However, Hunter further teaches [claim 13] wherein an adhesive 17 is applied to an upper surface of a roof (16; Fig. 5) (see alternatively, adhesive 117 applied to fluted panels; Figs. 9-10), and [claim 14] wherein the adhesive is applied to a lower surface of a layer of weighted cover board (20; Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try applying the adhesive to an upper surface of the at least one upper flute of each of the plurality of fluted panels or to a lower surface of the layer of weighted cover board, with the reasonable expectation of further coupling the layer of weighted cover board to the roof deck using known techniques with no respective change in function.
	Claim 18, Kelly further teaches fastening the weighted cover board to the roof deck with a plurality of fasteners ([0023]; Fig. 4).
.
Claims 7, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20160010336) in view of Hunter, Jr. (US 7168221) (‘Hunter’) and Peng (US 20140072808) as above and further in view of Myers (US 5088259).
Claims 7 and 9, Kelly, Hunter and Peng teach all the limitations of claim 6 as above. Kelly is unclear as to whether the plurality of fasteners comprise a plurality of self-tapping screws, and a plurality of washers, the plurality of washers being positioned between the plurality of fasteners and the weighted cover board. However, Myers teaches a roof system comprising a plurality of self-tapping screws (Myers col. 3, lines 23-35), and a plurality of washers 22, the plurality of washers being positioned between the plurality of fasteners and a weighted cover board (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try using self-tapping screws for the fasteners and incorporating a plurality of washers, the plurality of washers being positioned between the plurality of fasteners and the weighted cover board, with the reasonable expectation of using readily available and known materials to further fasten the weighted cover board to the roof deck using known techniques with no respective change in function.
Claim 20, Kelly, Hunter and Peng teach all the limitations of claim 18 as above. Kelly is unclear as to positioning a plurality of washers between the plurality of fasteners and the weighted cover board. However, Myers teaches positioning a plurality of washers 22 between a plurality of fasteners and a weighted cover board (Fig. 1). .
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (20160010336) in view of Hunter, Jr. (US 7168221) (‘Hunter’) and Peng (US 20140072808) and further in view of Van Wagoner (US 4021981).
Claim 17, Kelly, Hunter and Peng teach all the limitations of claim 11 as above. Although, Kelly teaches a sealant applied between adjacent overlapping flutes (Kelly [0023]), Kelly does not teach a sealant applied in the plurality of joints comprising a silicone roof coating However, Van Wagoner teaches applying a sealant in joints, the sealant comprising a silicone roof coating (Van Wagoner col. 7, lines 13-14). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try using a sealant comprising a silicone roof coating, with the reasonable expectation of using readily available and known materials to further secure the weighted cover panels using known techniques with no respective change in function, since such a modification would have involved a mere change in known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference .

Allowable Subject Matter
Claims 21 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11-14 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635